Citation Nr: 0010577	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from August 1950 to 
June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and service.

3.  The veteran does not have a diagnosis of PTSD based upon 
a verifiable stressor or participation in combat with the 
enemy.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  PTSD was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  Additionally, service connection is warranted for 
certain chronic diseases, including such organic diseases of 
the nervous system as sensorineural hearing loss, which are 
manifested to a degree of 10 percent or more within one year 
following separation from service.  See 38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).

The initial question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection for bilateral hearing loss.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual" that a 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his or her claim, and the 
claim must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, as set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

In this case, the Board observes that the veteran's military 
occupational specialty during service was as a field 
artillery battalion cannoneer.  However, he was not treated 
for impaired hearing during service, and his June 1955 
separation examination report indicates bilateral hearing of 
15/15 in response to both whispered voice and spoken voice 
testing.  The first post-service evidence of bilateral 
hearing loss is a September 1997 VA audiological report.  
This report includes an assessment of mild to moderately 
severe sensorineural hearing loss bilaterally.  The examiner 
noted the veteran's history of noise exposure and hearing 
protection in the military but provided no opinion regarding 
the etiology of his current hearing loss.

In view of the evidence described above, the Board finds that 
the veteran currently suffers from bilateral hearing loss.  
However, there is no competent medical evidence of a nexus 
between this disability and service, and there is also no 
competent medical evidence showing that this disability was 
manifested to a compensable degree within one year following 
service.  Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he incurred 
hearing loss as secondary to electric shock treatment and 
noise exposure during service, as indicated during his 
October 1999 Video Conference hearing before the BVA.  
However, as the veteran has not been shown to possess the 
medical expertise necessary to render a competent opinion 
regarding medical causation, his lay contentions provide an 
insufficient basis upon which to find his claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for bilateral hearing loss must be denied 
as not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As the veteran's claim is not well 
grounded, the VA has no further duty to assist him in 
developing the record to support this claim.  See Epps v. 
Gober, 126 F.3d at 1467-68.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


II.  PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

As noted above, in order to establish service connection for 
a particular disorder, the evidence of record must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, during service, the veteran was seen for 
"[a]lcoholism or [p]ersonality [d]isorder" in December 1951 
and for nervousness in September 1952 and September 1953.  He 
reported a history of nervous trouble in his Report of 
Medical History at separation, but the corresponding 
separation examination report, dated in June 1955, does not 
indicate any psychiatric impairment. 

Following service, the veteran was first treated for 
psychiatric symptomatology in October 1958, as a VA hospital 
report from that date contains a diagnosis of a chronic 
anxiety reaction.  Subsequent VA treatment and hospital 
reports indicate frequent treatment for a schizophrenic 
reaction and chronic undifferentiated schizophrenia.  

In conjunction with his current claim, the veteran was 
afforded a VA psychiatric examination in December 1998.  
During this examination, the veteran reported that he "was 
worried how many people he may have killed" in Korea and 
described auditory hallucinations and panic attacks.  The 
Axis I diagnoses included a schizophrenic, indifferent 
disorder and PTSD.  A Global Assessment of Functioning (GAF) 
score of 40 was assigned.  In view of this examination 
report, the Board does not dispute that the claims file 
reflects a current diagnosis of PTSD for the purposes of 38 
C.F.R. § 3.304(f) (1999).

Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verifiable in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's DD Form 214 indicates that he was awarded the 
National Defense Service Medal and the Army of Occupation 
Medal (Germany).  The Board also notes that the veteran's 
military occupational specialty was as a field artillery 
battalion cannoneer.  However, there is no indication that 
the veteran received such combat-related citations as the 
Purple Heart and the Combat Infantryman Badge or that he was 
treated for any combat-related injuries during service.

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verifiable stressor or 
stressors.  In this regard, the Board observes that the 
veteran did not respond to a November 1998 letter, in which 
the RO requested information regarding specific dates, 
places, and other circumstances regarding claimed stressors.  
The veteran also provided no further specific information 
regarding any claimed stressors during his October 1999 BVA 
Video Conference hearing.  Rather, he merely reported seeing 
"a load of dead GI's" in about November 1951.  No details 
as to the place of this occurrence or the names of the men 
involved were provided.  

In this regard, the Board notes that the VA's duty to assist 
the veteran with the facts pertinent to his well-grounded 
claim is not a one-way street.  If a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board 
finds that additional assistance in verifying the veteran's 
claimed stressors is not warranted because the information 
contained in the claims file does not reach the level of 
specificity for which additional development, to include 
contacting the United States Armed Services Center for 
Research of Unit Records (Unit Records Center), would be 
helpful.

Overall, upon a review of the entire claims file, the Board 
finds that the evidence of record shows that the veteran has 
been diagnosed with PTSD.  However, the evidence of record 
does not reflect participation in combat with the enemy, and 
there is no evidence showing that the veteran's current 
diagnosis of PTSD is based upon a verifiable stressor.  As 
such, the Board must conclude that the preponderance of the 
evidence is against his claim for service connection for 
PTSD.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for PTSD is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


